DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Election/Restrictions
2.            Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

                                                                    Information Disclosure Statement
3.           The information disclosure statements (IDS) were submitted on the following: 07/14/2020, 10/16/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 7-8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oganesian et al., US 2012/0068330.


-forming a cavity (item 30) on a front surface of (item 22) a substrate (item 20, fig. 1), the substrate comprising an electrically conductive pad (item 50, fig. 1), by etching through the electrically conductive pad (as seen in fig. 1, 50 has been etched to create item 40, fig. 1); 
-forming one or more dielectric liner layers (item 70, fig. 1, [0079]) covering an inner surface of the cavity; 
-forming a via hole extending from the cavity by etching through the one or more dielectric liner layers (this would read through [0079] wherein is disclosed a first aperture 71 extending within the dielectric layer 70 within the opening 30 conforms to a contour of the opening);
-forming one or more further dielectric liner layers (such as item 25, fig. 1) covering an inner surface of the via hole; 
-and depositing a suitable electrically conductive material (e.g. item 80, fig. 1) into the cavity and the via-hole to form a conductive via (item 60) having a first portion in the cavity and a second portion in the via-hole (as seen in the structure of fig. 1), a diameter (e.g. thickness of the upper portion) of the first portion different from a diameter of the second portion (e.g. thickness of the second portion). Thus, Oganesian anticipates the claim.

Claim 2. Oganesian et al., disclose the method according to claim 1, wherein a diameter of the first portion is greater than a diameter of the second portion. This would read through the structure of fig. 1, as seen the interconnect structure has two different thickness.

Claim 7. Oganesian et al., disclose the method according to claim 1, wherein the suitable electrically conductive material is selected from a group consisting of copper, tungsten, and doped polysilicon. This 

Claim 8. Oganesian et al., disclose the method according to claim 1, further comprising: forming a redistribution layer over the front surface of the substrate, the redistribution layer connecting the electrically conductive pad and the conductive via; wherein the redistribution layer comprises one or more electrically conductive lines to electrically connect the electrically conductive pad and the conductive via. This would read through [0079], wherein is disclosed that the conductive interconnect 80 extends within the opening 30 and is electrically connected with the conductive via 60. As shown in FIG. 1, the conductive interconnect 80 can fill all of the volume within the opening 30 inside of a dielectric layer 70 that electrically insulates the semiconductor element 20 from the conductive interconnect. In other words, a first aperture 71 extending within the dielectric layer 70 within the opening 30 conforms to a contour of the opening, and the conductive interconnect 80 conforms to the contour of the opening.

Claim 11. Oganesian et al., disclose the method according to claim 1, further comprising: removing a portion of the substrate so that a back surface of the substrate opposite the front surface is formed to expose the conductive via. This would read through the structure of fig. 1, as [0083] discloses a surface 90 of the conductive interconnect 80 is exposed at the outer surface 72 of the dielectric layer 70 for interconnection to an external element.   

Claim 12. Oganesian et al., disclose the method according to claim 11, further comprising: forming a backside metallization so that the backside metallization is in contact with the conductive via. This would read through [0112] discloses there can be a plurality of conductive interconnects 80b extending 

Claim 13. Oganesian et al., disclose the method according to claim 1, wherein the electrically conductive pad comprises aluminum or copper. This would read through [0072], wherein is disclosed that the conductive pads 50 can be made from any electrically conductive metal, including for example, copper or gold.

Claim 14. Oganesian et al., disclose the method according to any one of claim 1, wherein the electrical connection structure is formed by a via last from top (VLFT) approach. This would read through the structure of fig. 1. 
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over Oganesian et al., US 2012/0068330. 
Claim 10. Oganesian et al., disclose the method according to claim 8, above.
Oganesian appears to not specify “further comprising: forming an under bump metallization on the redistribution layer; wherein the under bump metallization is in contact with the one or more electrically conductive lines”. 
However, [0095] discloses that one or more other exemplary metals can be used in a process to form the conductive interconnect 80. In particular examples, a stack including a plurality of metal layers can be formed on one or more of the afore-mentioned surfaces. For example, such stacked metal layers can include a layer of titanium followed by a layer of copper overlying the titanium (Ti--Cu), a layer of nickel followed by a layer of copper overlying the nickel layer (Ni--Cu), a stack of nickel-titanium-copper (Ni--Ti--Cu) provided in similar manner, or a stack of nickel-vanadium (Ni--V), for example. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the interconnect structure as taught by Oganesian to facilitate electrical connection to the active circuitry. 

                   Allowable Subject Matter
8.	Claims 3-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of providing a through via mask over 

 (B)	Since claim 4 is dependent claim of objected claim (claim 3), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 3).	

(C)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of providing a cavity mask over the planarized cover oxide layer after forming the planarized cover oxide layer and before forming the cavity.

(D)	Since claim 6 is dependent claim of objected claim (claim 5), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).	

(E)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of providing a passivation mask over the capping layer so that at least a portion of the capping layer is exposed; removing the portion of the capping layer and a portion of the substrate over a portion of the electrically conductive pad via etching so that the portion of the electrically conductive pad is exposed; removing a remaining portion of the capping layer to expose the conductive via; and forming the redistribution layer comprising the one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899